Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 1 of 10




            EXHIBIT 1
                                          CHALLENGED STATEMENT                                                                   A.C.

                                       ANNUAL REPORT DISCLOSURES

Key Personnel Disclosure
“The Loss of Key Personnel, Including Talent, Could Disrupt the Management or Operations of the
Company's Business and Adversely Affect its Revenues—The Company’s business depends upon the continued
efforts, abilities and expertise of its chief executive officer and other key employees and entertainment personalities.    ¶¶ 95, 115, 127
The Company believes that the unique combination of skills and experience possessed by its executive officers would
be difficult to replace, and that the loss of its executive officers could have a material adverse effect on the Company,
including the impairment of the Company’s ability to execute its business strategy.’”

Legal Proceeding Disclosure
“Item 3. Legal Proceedings.—General. On an ongoing basis, the Company vigorously defends itself in numerous
lawsuits and proceedings and responds to various investigations and inquiries from federal, state, local and
international authorities (collectively, ‘‘litigation’’). Litigation may be brought against the Company without merit, is
                                                                                                                                 ¶ 128
inherently uncertain and always difficult to predict. However, based on its understanding and evaluation of the
relevant facts and circumstances, the Company believes that the below-described legal matters and other litigation
to which it is a party are not likely, in the aggregate, to have a material adverse effect on its results of operations,
financial position or cash flows.”

                                   QUARTERLY REPORTS DISCLOSURES

Quarterly Report Risk Factor Disclosures
“These risks, uncertainties and other factors include, among others: . . . other factors described in the Company’s         ¶¶ 96, 97, 114,
filings made under the securities laws, including, among others, those set forth under “Item 1A. Risk Factors” in           116, 117, 122,
our Annual Report on Form 10-K for the year . . . and in our Quarterly Reports on Form 10-Q . . . There may be                   139
additional risks, uncertainties and factors that the Company does not currently view as material or that are not
                                                                                                                                              Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 2 of 10




necessarily known.”
                                    CURRENT REPORT DISCLOSURE

Financial Results Press Release
“‘I’m very pleased to report that CBS turned in outstanding fourth-quarter results, including double-digit revenue
growth and our 32nd consecutive quarter of EPS growth, capping off a very strong year in 2017,’ said Leslie
Moonves, Chairman and Chief Executive Officer, CBS Corporation. ‘The CBS Corporation produces many of the
most valuable programming franchises in the world, reaching more viewers than anyone else. This gives us a
tremendous advantage as streaming becomes more central to our distribution strategy. As a result, we now have
nearly five million subscribers at CBS All Access and Showtime OTT combined. When you add this to our retrans             ¶ 126
and skinny bundle subscribers, our total subscriber base continues to grow at an accelerated pace. With the
backdrop of this changing business model, and the completed separation of our radio business during the fourth
quarter, we now have even greater visibility into our operations. Specifically, we expect 2018 to be another strong
year for the CBS Corporation, with revenue growth in the high-single digits and EPS growth in the high teens from
the record $4.40 we’re reporting to you today. So we feel very good about the growth path before us, and we
continue to have great confidence in our ability to deliver for our shareholders.’”

                                   PROXY STATEMENT DISCLOSURES

Critical Link Disclosure
“As the Company’s Chairman of the Board, President and Chief Executive Officer, Mr. Moonves provides a critical
link to management’s perspective in Board discussions regarding the businesses and strategic direction of the
                                                                                                                      ¶¶ 99, 118, 132
Company. With his experience in all aspects of the Company’s global businesses, having served in executive
positions with the Company for the past 23 years, coupled with his service on the Board for over 12 years, he
provides the Board with unique institutional knowledge of the Company.”
                                                                                                                                        Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 3 of 10




                                                                  -2-
Corporate Governance System Disclosures
“The Company’s Board of Directors has overall responsibility for the oversight of the Company’s risk management
process. The Board carries out its oversight responsibility directly and through the delegation to its Committees of
responsibilities related to the oversight of certain risks, as follows:

       • The Audit Committee, as part of its internal audit and independent auditor oversight, is responsible for
       reviewing the Company’s risk assessment and risk management practices and discusses risks as they relate to
       its review of the Company’s financial statements, the evaluation of the effectiveness of internal control over
       financial reporting, compliance with legal and regulatory requirements, and the performance of the internal
       audit function, among other responsibilities set forth in the Committee’s charter.

       • The Compensation Committee monitors risks associated with the design and administration of the
       Company’s compensation programs, including its performance-based compensation programs, to promote
       an environment which does not encourage unnecessary and excessive risk-taking by the Company’s
       employees. The Committee also reviews risks related to management resources, including the depth of the
       Company’s senior management. In view of this oversight and based on management’s
       assessment, the Company does not believe that its employee compensation policies and practices create            ¶ 137
       risks that are reasonably likely to have a material adverse effect on the Company.

       • The Nominating and Governance Committee oversees risk as it relates to monitoring developments in law
       and practice with respect to the Company’s corporate governance processes and in reviewing related person
       transactions. The Committee also is responsible for the periodic review of the following risk management
       processes at the Company: disaster recovery, crisis management and theft of intellectual property.

Each of these Committees reports regularly to the Board on these risk-related matters, among other items within its
purview. On an annual basis, the Board conducts strategy sessions, which include presentations from economic,
political and industry experts, among others, on matters affecting the Company, to assist the Board and
management in preparing and implementing strategic initiatives, including risk management. In addition, the Board
and Committees receive regular reports from management that include matters affecting the Company’s risk profile,
including, among others, operations reports from the Chief Executive Officer and from division heads, all of which
                                                                                                                                Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 4 of 10




include strategic and operational risks; reports from the Chief Operating Officer and Chief Accounting Officer on
credit and liquidity risks and on the integrity of internal controls over financial reporting; reports from the Chief
Legal Officer on legal risks and material litigation; and reports on internal audit activities from the Senior Vice


                                                                  -3-
President, Internal Audit. The Audit Committee also receives periodic reports from the Company’s Chief
Compliance Officer on the Company’s compliance program; Chief Information Security Officer on the Company’s
information security program and the management of cybersecurity risk; and Senior Vice President, Internal Audit
on the Company’s internal audit plan for the upcoming fiscal year, the scope of which is to determine the adequacy
and function of the Company’s risk management, control and governance processes. Outside of formal meetings,
Board members have regular access to executives, including the Chief Executive Officer, the Chief Operating
Officer, the Chief Accounting Officer, the Chief Legal Officer and the Chief Administrative Officer and Chief
Human Resources Officer. The Committee and management reports, strategy sessions and real-time management
access collectively provide the Board with integrated insight on the Company’s management of its risks.”

Statements Regarding the BCS
“The Company’s Business Conduct Statement (“BCS”) sets forth the Company’s standards for ethical conduct that
are expected of all directors and employees of the Company. The BCS is available on the Company’s website at
www.cbscorporation.com and on the Company’s intranet sites and also has been distributed to the Company’s
employees and directors. As part of the Company’s compliance and ethics program, directors and full-time
employees are required to certify as to their compliance with the BCS and, on an ongoing basis, must disclose any
potential conflicts of interest. The Company has also implemented an online BCS training program. The BCS
addresses, among other things, topics such as: . . . The Company’s commitment to providing equal employment                ¶¶ 100–01,
opportunities and a bias-free and harassment-free workplace environment[.]”                                              119–20, 134–35
“The BCS provides numerous avenues for employees to report violations of the BCS or matters of concern,
whether anonymously or with attribution, to the appropriate officers of the Company and/or the Audit Committee.
These avenues include a telephone hotline, email contacts or direct communication with the Company’s compliance
officers. The BCS also provides that the Company will protect anyone who makes a good faith report of a violation
of the BCS and that retaliation against an employee who makes a good faith report will not be tolerated.”

Statements Regarding the Ethics Code
“The Supplemental Code of Ethics is applicable to the Company’s Chief Executive Officer, Chief Operating
Officer (who also performs the duties of the Chief Financial Officer) and Chief Accounting Officer. The                  ¶¶ 105, 121, 136
                                                                                                                                            Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 5 of 10




Supplemental Code of Ethics, which is available on the Company’s website at www.cbscorporation.com, addresses
matters specific to those senior financial positions in the Company, including responsibility for the disclosures made
in CBS Corporation’s filings with the SEC, reporting obligations with respect to certain matters and a general


                                                                   -4-
obligation to promote honest and ethical conduct within the Company. The senior financial officers are also
required to comply with the BCS. Amendments to or waivers of the Supplemental Code of Ethics for these officers
will be disclosed on the Company’s website at www.cbscorporation.com or by Form 8-K filed with the SEC.”

                                            WEBSITE DISCLOSURES

Letter Regarding the Business Conduct Statement Signed by Leslie Moonves
“CBS is known for the quality of its people, the content it creates and distributes around the globe and the integrity
of its business practices. We are committed to maintaining the highest standards in everything we do, be it creating
programming or how we operate in business. Guiding our Company is a strong and established ethical code. The
                                                                                                                           ¶ 102
CBS Corporation Business Conduct Statement reflects our Company values and outlines our critical policies and
guidelines. As CBS employees, we all have a responsibility to uphold the highest standards of ethical and
appropriate business actions. . . . A company is only as good as its people. We trust that you’ll continue to deliver
results with honor and integrity. Thank you for your cooperation in making CBS great.”

Section VI of BCS Entitled “HARASSMENT-FREE WORKPLACE ENVIORNMENT”
“CBS has a ‘zero tolerance’ policy for sexual harassment or harassment based on race, color, national origin,
religion, sex, age, physical disability, mental disability, medical condition, ancestry, alienage or citizenship status,
marital status, creed, genetic information, height or weight, sexual orientation, military or veteran’s status, gender,
gender identity, gender expression, transgender status or any other characteristic protected by law. Discriminatory
treatment, including sexual harassment and harassment based on a person’s race, age or other protected status, is
strictly prohibited. CBS will take all steps necessary and appropriate to stop such acts of harassment or
discrimination of which it becomes aware. . . . CBS also believes in an environment that is free from workplace            ¶ 103
bullying and abusive conduct, regardless of whether the person is in a protected category. Bullying or abusive
conduct is conduct with malice that a reasonable person would find hostile or offensive. Examples of what
constitutes abusive or bullying conduct includes repeated use of insults, derogatory remarks and epithets;
threatening, intimidating or humiliating verbal or physical conduct; and the gratuitous sabotage of a person’s work
performance. It does not include a single act unless it is especially severe and egregious, but CBS strongly
discourages such behavior at any time. . . . If a consenting romantic or sexual relationship between a supervisor and
                                                                                                                                   Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 6 of 10




a direct or indirect subordinate should develop, CBS requires the supervisor to disclose this information to his or
her Company’s Human Resources Department to ensure that there are no issues of actual or apparent favoritism,



                                                                    -5-
conflict of interest, sexual harassment or any other negative impact on others in the work environment. Upon being
informed or learning of the existence of such a relationship, CBS will take steps that it deems appropriate to protect
the workplace environment. . . CBS fairly, completely and timely investigates all complaints about conduct that
violates this harassment-free workplace environment policy and will not tolerate retaliation against any person who
makes a good faith report of misconduct. If you believe you are being retaliated against for reporting or cooperating
in an investigation involving discrimination or harassment, you also should immediately report any suspected
retaliation. If it is determined that harassment or retaliation has occurred, effective remedial action will be taken in
accordance with the circumstances involved. Any employee determined to be responsible for harassment or
retaliation in violation of this policy will be subject to appropriate disciplinary action, up to and including
termination. Because a hostile-free work environment is so important, CBS may take disciplinary action against an
employee who exhibits poor judgment or engages in inappropriate behavior, including sexually inappropriate
conduct, even if it falls short of being severe or pervasive.”

Section of BCS Entitled “Implementation of the CBS Business Conduct Statement”
“If you have experienced any conduct you believe violates any policy in this Statement or if you know of a violation
or possible violation of a policy in this Statement or any other policy or applicable law, rule or regulation, you are
required to report such information promptly using the reporting procedures described below. Your failure to use
these procedures to report a violation could result in disciplinary action, including possible termination, and/ or
could affect your legal rights. . . . [W]e strongly urge you to report complaints or concerns as soon as possible so
that the appropriate rapid and constructive action can be taken. . . . We will take reports of violation or suspected
violation of these policies very seriously. . . . Because it allows for a more effective and efficient investigation and
resolution of a violation or suspected violation, we prefer that you give your name and other pertinent information
when making a report. However, you are not required to do so and may make a report anonymously if you prefer.              ¶ 104
If you choose to report anonymously, you should give a sufficiently detailed description of the factual basis for the
allegations to allow an appropriate investigation. There are several different methods for making an anonymous
report. . . . CBS will promptly and thoroughly investigate any allegation of conduct that may violate the policies in
this Statement. . . . You will not be retaliated against because of a good faith report or because you cooperate with
an investigation of a suspected violation. Any such retaliation would be a separate violation of this Statement.
Retaliation includes discharging, demoting, suspending, harassing or in any manner discriminating against any
employee in the terms and conditions of employment as a result of such employee’s lawful reporting of a
                                                                                                                                   Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 7 of 10




complaint. Information that is disclosed or discovered during the course of an investigation may be considered with
regard to possible disciplinary or corrective action.”



                                                                    -6-
Statements in the Supplemental Code of Ethics for Senior Financial Officers
“[T]he Senior Financial Officers are subject to the following additional specific obligations:
    1. The Senior Financial Officers are responsible for full, fair, accurate, timely and understandable disclosure in
       the periodic reports CBS is required to file with the SEC. Accordingly, it is the responsibility of each Senior
       Financial Officer promptly to bring to the attention of the CBS Disclosure Committee any material
       information of which he or she may become aware that affects the disclosures made by CBS in its public
       filings and otherwise assist the appropriate members of senior management in fulfilling their responsibilities
       relating to CBS’s financial reporting and disclosure controls and internal control over financial reporting.
    2. Each Senior Financial Officer shall promptly bring to the attention of the CBS Chief Legal Officer (the
       “CLO”) and the COO any information he or she may have concerning significant deficiencies in the design
       or operation of internal control over financial reporting. Information concerning any fraud, whether or not
       material, that involves management or other employees who have a significant role in CBS’s financial
       reporting, disclosure controls or internal control over financial reporting must be promptly brought to the
                                                                                                                         ¶ 105
       attention of the CLO, unless the fraud involves the CLO in which case the matter should be brought to the
       attention of the CEO and the CBS Audit Committee (the “Audit Committee”).
    3. Each Senior Financial Officer shall promptly bring to the attention of the CLO any information he or she
       may have concerning any violation of CBS’s Business Conduct Statement, including any potential conflicts of
       interest between personal and professional relationships, involving any management or other employees who
       have a significant role in CBS’s financial reporting, disclosure controls or internal control over financial
       reporting, unless the violation involves the CLO in which case the matter should be brought to the attention
       of the CEO and the Audit Committee.
    4. Each Senior Financial Officer shall promptly bring to the attention of the CLO any information he or she
       may have concerning evidence of a material violation of the securities or other laws, rules or regulations
       applicable to CBS and the operation of its business, by CBS or any agent thereof, unless the evidence of such
       material violation involves the CLO in which case the matter should be brought to the attention of the CEO
       and the Audit Committee.”
                                                                                                                                 Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 8 of 10




                                                                    -7-
                                       MANAGEMENT STATEMENTS

Moonves
November 29, 2017 statement attributed to Mr. Moonves at the Variety Summit regarding the #MeToo Movement:               ¶ 125
“It’s a watershed moment . . . It’s important that a company’s culture will not allow for this. And that’s the thing
that’s far-reaching. There’s a lot we’re learning. There’s a lot we didn’t know.”

Rhodes
March 2018 statement attributed to Mr. Rhodes in the May 3 Washington Post Article: “I was not aware of                  ¶ 130
harassment by Charlie Rose at CBS.”

Rhodes
March 8, 2018 statement attributed to Mr. Rhodes as reported in a March 9, 2018 Broadcasting and Cable article:
        “Some of the changes that you are seeing borne out in our workplaces, in standards of behavior, in more
        modern management, is a natural result of including more voices . . . We are only partway through that
        process. Taking out the misconduct and harassment. Being more thorough about who gets opportunities and          ¶ 130
        what they do with them. These are all part of hearing from more people inside and outside our news
        organization, getting the facts out, encouraging speech, drawing out the truth-revealing, not concealing. Our
        prescriptions as management will not be the same in every case and will sometimes not be popular. This is
        going to be, at times, a painful process that some would rather not go through, but our work is getting better
        and better for it . . .”

Rhodes
April 2018 statement attributed to Mr. Rhodes as reported in the May 3 Washington Post Article: “[When a]sked . .        ¶ 131
. whether CBS News had protected Rose or known about his behavior, Rhodes responded, ‘Just to be really clear,
there was not knowledge.’”
                                                                                                                                 Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 9 of 10




                                                                   -8-
Rhodes
Statements attributed to Mr. Rhodes in the July 19 Hollywood Reporter Article in which Mr. Rhodes reportedly made
the following statements:

        “In the wake of Rose's departure, CBS News instituted mandatory in-person harassment training
        for its approximately 1,200 permanent employees and affirmed a focus on pay parity, which
        began before the current wave of misconduct disclosures.”
        “A really important part of getting #MeToo right is having the right people in the room making decisions.        ¶¶ 141–43
        And one thing I'm really proud of is we've gotten to a place where the management team is at least half female
        and about a third diverse. And you really need those gender and diversity perspectives when you're making
        decisions. Otherwise you're more prone to make bad ones.”
        “Leaving aside the corporate governance drama we've all read about, we couldn't have done any of the things
        you see us doing without not just [Moonves’s] support but also his engagement. And that includes the talent,
        where he always has not just an opinion but an important role in working through these decisions with
        management.”

                                           CBS NEWS STATEMENT

“Since we terminated Charlie Rose, we’ve worked to strengthen existing systems to ensure a safe environment where
everyone can do their best work . . . Some of the actions we have taken have been reported publicly, some have not.
                                                                                                                           ¶ 138
We offer employees discretion and fairness, and we take swift action when we learn of unacceptable behavior. That
said, we cannot corroborate or confirm many of the situations described.”
                                                                                                                                     Case 1:18-cv-07796-VEC Document 80-1 Filed 04/12/19 Page 10 of 10




                                                                   -9-
